Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Troy Franklin Long, III, Appellant                    Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-12-00151-CR        v.                          F14217).    Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Troy Franklin Long, III, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 18, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk